Citation Nr: 1531251	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for a neck disability.  

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for service connection for a bilateral leg disability, to include as secondary to a back disability.   

4.  Entitlement to service connection for headaches, to include as secondary to a back disability and neck disability.  

5.  Entitlement to service connection for vertigo.  




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) of the Department of Veterans' Affairs (VA).  In August 2014, a Board hearing was held before the undersigned; a transcript of the hearing is of record.  

The issues of service connection for back, neck and leg disabilities, headaches, and disability manifested by vertigo, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In a rating decision issued in July 2009, the RO denied claims for service connection for back, neck and bilateral leg disabilities essentially on findings that the evidence failed to show that any current back or neck disability was incurred in or aggravated by service and also failed to show that a current bilateral leg disability was incurred in service; the Veteran did not perfect an appeal of this decision.  

2. The evidence received since the July 2009 decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for back, neck and bilateral leg disabilities.  


CONCLUSIONS OF LAW

1.  The July 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the July 2009 decision and the claims for service connection for back, neck and bilateral leg disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The July 2009 rating decision denied claims for service connection for back, neck and bilateral leg disabilities.  At that time, the primary unestablished facts were a nexus between the Veteran's current back and neck disabilities and his military service and whether the Veteran had a current bilateral leg disability that might be related to service or to a service-connected disability.  The Veteran did not appeal this decision.  Additionally, no pertinent evidence was received within one year of the decision.  Therefore, this prior decision became final. 

The evidence received since the July 2009 decision includes lay testimony from the Veteran asserting continuity of low back and neck symptomatology since service.  He has also asserted continuity of bilateral leg symptomatology since service and that he has bilateral radiculopathy of the lower extremities.  The medical evidence also indicates the possible presence of a bilateral, radiculopathy of the lower extremities.  In his prior claim, the Veteran did not provide such clear assertions. 

For purposes of determining whether these claims should be reopened, the Board must presume that the Veteran's newly received assertions are credible.  See Justus v. Principi.  Thus, the statements regarding the continuity of his symptomatology and the presence of a current bilateral leg disability are both new and material and raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims are thereby reopened.

ORDER

New and material evidence having been received; the claim for service connection for a back disability is reopened.

New and material evidence having been received, the claim for service connection for a neck disability is reopened. 

New and material evidence having been received, the claim for service connection for a bilateral leg disability, to include as secondary to a back disability, is reopened.     


REMAND

The Veteran alleges that his current back and neck disabilities, diagnosed as lumbar degenerative disc disease with spondylosis, and advanced cervical spondylosis, are related to lower back and neck pain that he experienced during service.  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

On his May 1966 pre-induction report of medical history, the Veteran reported that he had had previous recurrent back pain.  This report was discussed with the examining physician who then noted that the Veteran had had back aches but that they were not considered disqualifying.  At the Veteran's May 1966 pre-induction examination, his spine and lower extremities were found to be normal and no back or neck pathology was noted.  A lumbar spine X-ray taken at that time showed very slight convex scoliosis but was otherwise negative.  The Veteran subsequently entered service on September 19, 1996.  He began complaining of recurring back trouble soon thereafter, with an initial medical visit occurring on September 29, 1966 and then a number of other visits occurring thereafter.  He also complained of pain in the cervical spine during an October 17, 1966 medical visit.  

At his September 1968 separation examination, the spine and lower extremities were again found to be normal and it was noted that he had had intermittent back pain that had existed prior to entry into service.  On his September 1968 report of medical history at separation, the Veteran reported that he had had constant head and neck pain during service.  He noted that X-rays had not shown any pathology so that the doctors believed that he did not suffer from any pain.  He also indicated that he was treated for head and neck pain a year or so before he was inducted into service.  

Additionally, the Veteran has testified that he actually experienced a head on car accident when he was 16, resulting in injuries to the head and neck.  After the accident he received brief traction treatment in the hospital.   Following the hospitalization he received outpatient treatment in the form of osteopathic manipulation. 

Although the Veteran has reported that he did have pre-existing back and neck problems prior to entry into service, as mentioned above, his spine was found to be normal at the pre-induction examination and he was accepted into service.  Thus, as no further examination was done at the time he entered service, he must be presumed sound upon entrance into service.  38 U.S.C.A. §§ 1111, 1137.      

Additionally, although he has reported that he did actually have problems with his neck and back prior to and at the time of entrance into service, given the normal findings at the pre-induction examination, including the essentially negative lumbar spine X-ray, the evidence is not clear and unmistakable that the Veteran actually had a low back or neck disability at the time he entered service.  Moreover, even if the evidence does clearly and unmistakably show that the Veteran entered service with pre-existing low back and neck disabilities, it definitely does not show that these disabilities were clearly and unmistakably not aggravated by service.   Thus, the Board must presume that the Veteran's low back and neck were sound upon entry into service.  Id.  Consequently, the remaining question is whether the evidence shows a nexus between his current low back and neck disabilities and his military service.  

Although there are current medical opinions of record pertaining to the etiology of the current back and neck disabilities, they are not adequate for determining whether either medical nexus is present.  In this regard, a September 2011 VA examiner inappropriately addressed whether the Veteran's low back disability was aggravated by military service.  

Additionally, a March 2013 QTC examiner, in formulating negative opinions pertaining to the neck and back, assumed that the lack of medical documentation of post-service treatment for these disabilities until many, many years after service, in and of itself, indicated that the Veteran actually had not received any treatment for the disabilities during those years.  Moreover, the March 2013 QTC examiner was a nurse and her low back and neck examination reports were not co-signed by a physician, physician's assistant or nurse practitioner.   

Accordingly, a remand is required to afford the Veteran with a new VA examination to assess the likely etiology of his current low back and cervical spine disabilities.  

The Veteran also alleges that he has a current bilateral leg disability related to his low back and neck disabilities.  Although VA and QTC examinations, most recently in March 2013, did not show any diagnosis of a right or left leg disability, including radiculopathy, subsequent chiropractic records do include a finding of radiating pain from the back into the lower extremities, thus suggesting the Veteran may have a current lower extremity disability related to his back disability.  Consequently, the Board finds that the claim for service connection for bilateral leg disability is inextricably intertwined with the claim for service connection for a low back disability and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, on remand, the VA orthopedic examination should include an assessment of the likely etiology of any current bilateral leg disability.

The Veteran has also essentially asserted that he has current vertigo related to his service-connected hearing loss and/or tinnitus.  He was afforded a VA examination by an otolaryngologist to address this potential etiology in August 2013.  The VA examiner opined that the vertigo was less likely than not proximately due or the result of the hearing loss.  However, the examiner did not address the likelihood that the hearing loss has aggravated the vertigo and also did not address whether the service-connected tinnitus has caused or aggravated the vertigo.  Thus, this claim must also be remanded.  On remand, the examiner should provide a supplemental medical opinion that addresses these questions.  

The Veteran has also asserted that he has experienced headaches since service and that his headaches are caused or aggravated by his lumbar and cervical spine disabilities.  He was afforded a QTC examination in March 2013 where the examiner found that there was no pathology from which to render a diagnosis of headache disability.  However, subsequent private chiropractic records clearly do show that the Veteran was noted to have headache pathology both at the base of the skull and in the temples.  Additionally the March 2013 QTC examiner was a nurse and her headache examination report was not co-signed by a physician, physician's assistant or nurse practitioner.  For both of these reasons, the Board finds that the evidence is insufficient to conclude that the Veteran does not have a current headache disability.  Consequently, the Veteran's claim for service connection for headaches is also inextricably intertwined with the claims for service connection for low back and neck disabilities and must also be remanded.  

On remand, if, and only if, the Veteran's neck and/or low back disabilities are determined to be related to service, he should be afforded a VA examination to assess the likelihood that he has a current headache disability that has been caused or aggravated by one or both of these disabilities.

Prior to arranging for the additional examinations and opinions, the AOJ should obtain records of VA treatment and evaluation of the Veteran's low back, neck, bilateral legs, headaches and vertigo.  The AOJ should also ask the Veteran to identify all sources of recent treatment or evaluation he has received for low back, neck, bilateral legs, headaches and vertigo and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.            

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment and evaluation of the Veteran's back, neck, bilateral legs, headaches and vertigo.  Also ask the Veteran to identify all sources of recent treatment or evaluation he has received for low back, neck, bilateral legs, headaches and vertigo and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.            

2.  Arrange for a VA examination by an appropriate medical professional to address the likely etiology of the Veteran's current low back and neck disabilities, along with the etiology of any current bilateral leg disability.  The examiner can be a physician, physician's assistant or nurse practitioner but may not be a nurse.  The Veteran's claims folder, including the service treatment records, post-service medical records, including a July 2002 VA primary care note indicating that the veteran had jarred his back a month previously when he walked off a curb, with accompanying July 2002 cervical and lumbar spine X-rays, chiropractic records, a June 2011 VA low back examination report, the March 2013 low back and neck examination reports and any other information deemed pertinent.  

The examiner must assume that the Veteran's lumbar spine and cervical spine were sound upon entry into service.      

A) The examiner should then provide an opinion as to whether the Veteran's current lumbar spine disability is at least as likely as not (i.e. a 50% chance or greater)   related to the Veteran's military service, including the low back problems experienced therein.  The examiner should explain the rationale for the opinion given.

B) The examiner should also provide an opinion as to whether the Veteran's current cervical spine disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, including the neck problem experienced therein.

C) The examiner should also determine whether the Veteran has any current radiculopathy or other similar lower extremity disability caused by his lumbar spine disability.



3.  If, and only if, the Veteran's cervical and/or lumbar spine disability is determined to be related to service, he should be afforded a VA examination to assess the likely etiology of any current headache disability.  The examiner can be a physician, physician's assistant or nurse practitioner but may not be a nurse.  The examiner should review the Veteran's claims folder, including the post-service medical and chiropractic records, the March 2013 QTC headache examination report and any other information deemed pertinent.  

The examiner should determine whether the Veteran has a current headache disability.  

A) If so, the examiner should provide an opinion whether the current headache disability is at least as likely as not (i.e. a 50% chance or greater) caused by the Veteran's cervical or lumbar spine disability.

B)  The examiner should also provide an opinion whether the current headache disability is at least as likely as not (i.e. a 50% chance or greater) aggravated by the Veteran's cervical or lumbar spine disability.   

 4.  Forward the Veteran's claims file to the VA examiner who performed the August 2013 VA examination.  If, for whatever reason, this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary. 

The examiner should review the claims file, including the August 2013 VA examination report and any other information deemed pertinent.

A) The examiner should then provide an opinion whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's service-connected hearing loss has aggravated his disability manifested by vertigo.  

B) The examiner should also provide an opinion whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's service connected tinnitus has caused his disability manifested by vertigo.  

C)  Additionally, the examiner should provide an opinion whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's service-connected tinnitus has aggravated his disability manifested by vertigo.  

The examiner should provide a rationale for all opinions provided.

5.  This is a complex case.  Review the examination reports to ensure that they are in full compliance with the remand instructions.  If not, take appropriate corrective action.

6.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


